                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


Jose Enrique Santiago,                          )
                                                )       C.A. No. 2:18-2784-HMH-MGB
                        Petitioner,             )
                                                )           OPINION & ORDER
                vs.                             )
                                                )
Hector Joyner, Warden,                          )
                                                )
                        Respondent.             )


        This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Mary Gordon Baker, made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.1 Jose Enrique Santiago (“Santiago”), a pro se

federal prisoner, seeks habeas corpus relief pursuant to 28 U.S.C. § 2241. In her Report and

Recommendation filed on August 13, 2019, Magistrate Judge Baker recommends granting

Hector Joyner’s motion to dismiss, dismissing Santiago’s petition without prejudice for lack of

jurisdiction, and declining to issue a certificate of appealability.

        Santiago filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is



        1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                    1
accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the

magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that many of Santiago’s objections are non-specific,

unrelated to the dispositive portions of the magistrate judge’s Report and Recommendation, or

merely restate his claims. However, the court was able to glean one specific objection. Santiago

objects to the magistrate judge’s conclusion that Santiago cannot satisfy the second prong of the

28 U.S.C. § 2255(e) savings clause test, set forth in United States v. Wheeler, 886 F.3d 415, 429

(4th Cir. 2018). (Objs. 2, ECF No. 32.)

       A federal prisoner may challenge the legality of his sentence under § 2241 if the prisoner

can demonstrate that § 2255 is inadequate or ineffective to test the legality of the sentence. See

In re Jones, 226 F.3d 328, 333 (4th Cir. 2000) (citing 28 U.S.C. § 2255); Wheeler, 886 F.3d at

428. To demonstrate that § 2255 is inadequate or ineffective to test the legality of the sentence,

the petitioner must establish that

       (1) at the time of sentencing, settled law of this circuit or the Supreme Court
       established the legality of the sentence; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the aforementioned settled substantive law
       changed and was deemed to apply retroactively on collateral review; (3) the
       prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for second
       or successive motions; and (4) due to this retroactive change, the sentence now
       presents an error sufficiently grave to be deemed a fundamental defect.

Id. at 429. If the petitioner cannot satisfy each prong of the savings clause test, the court lacks

subject matter jurisdiction to consider the petition. Id. at 423.




                                                  2
       On December 3, 2002, in the Southern District of New York, Santiago was convicted of

racketeering and conspiracies to distribute narcotics and to commit extortion. United States v.

Santiago, No. 02-1725L, 2005 WL 607977, at *1, 3 (2d Cir. Mar. 16, 2005) (unpublished).

Santiago was sentenced to seventy years’ imprisonment. See id. Santiago appealed, and the

Second Circuit affirmed his conviction and sentence. Id. at 3. However, because Santiago was

sentenced before United States v. Booker, 543 U.S. 220, 268 (2005), which rendered the United

States Sentencing Guidelines (“U.S.S.G.”) advisory, and United States v. Crosby, 397 F.3d 103,

114-18 (2d Cir. 2005), which establishes the Second Circuit’s criteria and procedures for

sentencing in light of Booker, the Second Circuit remanded for the district court to determine if

resentencing was necessary. Santiago, 2005 WL 607977, at *2-3.

       Following remand, Santiago’s counsel failed to address Booker. Santiago v. United

States, 12 Civ. 4522, 00 Cr. 237, 2012 WL 12857962, at *1 (S.D.N.Y. Sept. 10, 2012)

(unpublished). Santiago sent the district court a letter dated April 7, 2011. Id. In response to

this letter, on June 7, 2011, the district court issued an order denying resentencing for Santiago.

Id. On June 1, 2012, in response to another letter from Santiago, the court reaffirmed the

June 2011 order. Id.

       Subsequently, Santiago filed two motions to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. On September 10, 2012, the district court denied Santiago’s first

§ 2255 motion. See id. at *1, 3. The Second Circuit affirmed on April 17, 2014. Santiago v.

United States, 563 Fed. App’x 30, 31 (2d Cir. Apr. 17, 2014) (unpublished). Moreover, on May

13, 2016, the district court denied Santiago’s second § 2255 motion. Santiago v. United States,

187 F. Supp. 3d 387, 390 (S.D.N.Y. 2016). Santiago did not appeal this denial.



                                                 3
        Additionally, Santiago has filed two § 2241 petitions. On June 13, 2017, the district

court dismissed the first petition for lack of jurisdiction, finding “no basis for a determination

that § 2255 is inadequate or ineffective to test the legality of [Santiago’s] career offender

sentencing enhancement. . . .” Santiago v. Bureau of Prisons, No. 4:17-CV-892, 2017 WL

2554538, at *3 (M.D. Pa. Jun. 13, 2017) (unpublished). In the instant case, the second § 2241

petition, Santiago argues that he should be resentenced (1) under Booker and Crosby and (2) due

to the sentencing court’s failure to comply with U.S.S.G. § 5G1.2(d) because his convictions

violated the Double Jeopardy Clause. (§ 2241 Pet., generally, ECF No. 1.)

        Santiago objects to the magistrate judge’s conclusion that Santiago cannot satisfy the

second requirement of the savings clause test because he is resurrecting a claim, for resentencing

under Booker and Crosby, that has been previously decided five times. (Objs. 2, ECF No. 32.)

More specifically, Santiago submits that the district court addressed resentencing only for

Santiago’s co-defendant. (Id., ECF No. 32.) This objection is without merit.

        Courts have addressed numerous times whether Santiago should be resentenced. See,

e.g., Santiago, 563 Fed. App’x at 31 (noting that the district court found no grounds supporting

resentencing in light of Booker and Crosby); Santiago, 2012 WL 12857962, at *1 (noting that

the district court issued two orders declining to resentence Santiago and finding again that there

were no grounds for resentencing). Further, Santiago has not introduced any change in

substantive law, subsequent to his first § 2255 motion, that undermines his sentence. Thus,

Santiago has not met the second requirement of the savings clause test, and this court lacks

jurisdiction.




                                                  4
          Based on the foregoing, the court finds that Santiago cannot challenge his sentence under

§ 2241 because § 2255 is not inadequate or ineffective to test the legality of his sentence.

Accordingly, the court adopts Magistrate Judge Baker’s Report and Recommendation and

incorporates it herein.

          Therefore, it is

          ORDERED that Santiago’s petition, docket number 1, is dismissed without prejudice

for lack of jurisdiction. It is further

          ORDERED that Hector Joyner’s motion to dismiss, docket number 20, is granted. It is

further

          ORDERED that a certificate of appealability is denied because Santiago has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).2

          IT IS SO ORDERED.


                                                 s/Henry M. Herlong, Jr.
                                                 Senior United States District Judge

Greenville, South Carolina
September 24, 2019


                                 NOTICE OF RIGHT TO APPEAL

          The Petitioner is hereby notified that he has the right to appeal this order within sixty

(60) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure

          2
         District courts must issue certificates of appealability when entering “a final order
adverse to the applicant.” Rule 11(a), Rules Governing § 2254 Cases. These rules may be
applied to other types of habeas corpus petitions. Rule 1(b), Rules Governing § 2254 Cases.

                                                    5
